Title: From James Madison to Henry Wheaton, 11 July 1824
From: Madison, James
To: Wheaton, Henry


        
          Dear Sir
          Montpellier July 11. 1824
        
        I have recd. your letter of the 3rd. inst: referring to a penciled note of mine on a letter from Mr. Pinkney.
        It is a fact, as there noted, that when the Embargo was recommended to Congress Decr. 18. 1807, a copy of the British Orders in Council of Novr. 11. 1807, as printed in an English Newspaper stating them to be ready in that form to be signed & issued, lay on the President’s table. From what quarter the Newspaper came, or whether known, I do not recollect. But the measure it threatened could not be doubted, and manifestly required

if there had been no other ground for apprehending the danger, that American property & seamen should not be exposed to it. Besides the precise warning contained in the Newspaper, it was generally understood that some such outrage was contemplated by the British Cabinet. I do not pretend to recollect the several grounds for the belief. The files of the Department of State may contain some of them. In a private letter of Ocr. 5. 1807 from an intelligent & close observer in London, of the indicated views of the Cabinet towards the U. States I find the following passage “The Gazette of Saturday has gone by without announcing the injurious blockade of all French ports, and all ports under the influence of France, which was threatened all the week and very generally expected.” Another letter from the same, of Ocr. 11. adds “two more Gazettes have been published without announcing the rigorous blockade, one of them as late as last night. I hope they have thought better of it.”
        Altho’ it is true therefore that no official evidence existed of the Orders in Council when the Embargo was recommended, there was a moral certainty in the evidence described by Mr. Pinkney (vol. 6. p. 190. of State papers) which included “the Newspapers of this Country (G. B.) received in the U. States, some days before the message of the President.”
        To this view of the case the language of the Message was accomodated: And the subsequent Message of Feb. 2. 1808. founded on the Official rect. of the Orders in Council, squares with the idea that they had been unofficially known when the provident measure of the Embargo was recommended. If the files of Congs. of that period are in preservation, the papers communicated with the Message may throw light on the subject. I can not, I think, be mistaken in saying that the information in the English Newspaper was republished in the National Intelligencer: and if so that alone must settle the question.
        I am glad to find you turning a critical attention to this subject. No part of the public proceedings during the two last administrations is less understood, or more in danger of historical misrepresentations, than the Embargo, and the other restrictions of our External commerce. It has become a fashion, to decry the whole as inefficacious and unworthy substitutes for war. That immediate war, under existing circumstances was inexpedient, & that experimental measures short of war was preferable to naked submission, cannot well be doubted. It is not less clear that the Embargo, as a precaution agst. the surprize & devastation of our trade, was proper, even if war had been intended. And the presumption is strengthened by late experience, that if faithfully executed, a crisis in the West Indies would have ensued, that might have extorted justice without a resort to war. If it failed, it was because the Govt. did not sufficiently distrust those in a certain quarter whose successful violations of the law led to the general discontent which called for its repeal. Could the bold & combined perfidies have been

anticipated, an expence which would have proved economical, might have prevented or quickly subdued them. The patriotic fishermen of Marblehead, at one time offered their services; and if they could at an early day have been employed in armed vessels, with a right to their prizes, and an authority to carry them into ports where the Tribunals would have enforced the law, the smuggling would have been crushed.
        With respect to the restrictive laws generally it is a known fact, that under all the disadvantages which they encountered, their pressure on the manufactures of G. B. as reported to the Parliament & painted by Mr. Brougham, ultimately brought about a revocation of the predatory orders. It is remarkable that this revocation bearing date June 23. followed at no very long interval, the letter of Castlereah to Foster, communicated in extenso to the American Govt. in which it was haughtily declared that the Orders in Council would not, and consistently with other engagements, could not be repealed: a declaration which leaving to the U. S. no alternative but submission or war, was met of course by the latter. Had the repeal of the orders taken place a few weeks sooner, it is to be presumed, that the declaration of war which preceded the repeal five days only, would at least have been suspended by that event, with an experiment under its auspices, of further negociations for a discontinuance of impressments, the other great obstacle to pacific relations; and that the success of the restrictive laws in obtaining the object, without a resort to war, would have been followed by songs of praise, instead of the criticisms to which an oblivion of their efficacy has given rise. With esteem & friendly respects
        
          James Madison
        
        
          P.S. July 21. After writing the above it occurred that it might be well to consult the recollection & memoranda of Mr. Jefferson. His answer just recd. says “there is no fact in the course of my life which I recollect more strongly than that of my being at the date of the Message, in possession of an English Newspaper conta[i]ning a copy of the Proclamation &c which I think came to me thro’ a private channel.” The answer extracts from his notes on the occasion circumstances in full accordance with his memory, and does not doubt that the general fact is remembered by all the then members of the Cabinet, and probably attested by the papers communicated to Congs. with the Message. Mr. J. thinks also, as I do myself, that the turn of the arguments of the opposition party will be found not to deny the fact, but the propriety of acting on newspaper Authority.
          
            J.M.
          
        
      